MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-12-01146-CR

                       JAY SCOTT GARRISON, JR., Appellant

                                            V.
                           THE STATE OF TEXAS, Appellee

    Appeal from the 178th District Court of Harris County. (Tr. Ct. No. 1302172).

TO THE 178TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 26th day of June, 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the trial court’s judgment of
             December 10, 2012. After submitting the case on the appellate
             record and the arguments properly raised by the parties, the
             Court holds that the record erroneously reflects that the
             sentence was imposed and was to commence on February 2,
             2013 and that findings on a deadly weapon are not applicable.
             Accordingly, the Court modifies the referenced portion of the
             trial court’s judgment to reflect December 10, 2012 as the date
             the sentence was imposed and was to commence and “Yes, a
             Firearm” as the finding on deadly weapon.

                     The Court further holds that there was no reversible error
             in the trial court’s judgment. Therefore, the Court affirms the
             trial court’s judgment as herein modified.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered June 26, 2014.

              Per curiam opinion delivered by panel consisting of Justices
              Keyes, Sharp, and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 17, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT